DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0034, lines 7 - "right side 128" should be changed to "right side 126"; noting that 128 refers to right outlet.
In paragraph 0037, lines 2 and 3 - "forming head 110" should be changed to "forming head 100".
In paragraph 0049, lines 8-9 - "the arrows 500 in FIG. 21" should be changed to " the arrows 500 in FIG. 22"; noting that 500 is depicted in Figure 22 and not in Figure 21.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 3-6, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2010/0257792 A1).
Regarding claim 1, Khoshnevis teaches an apparatus (Figures 6-10) for the in-situ formation of a moulding, the apparatus comprising: 
a forming head  (extrusion nozzle 601) comprising a body having a raw material receiver (inlet tube 604 in Figure 6a; paragraph 0074-0075, construction material…may be delivered in a viscous state into the inlet), the body further having one or more outlets (outlet 605) to permit the movement of raw material from said raw material receiver through an outer surface of said body and into an area adjacent to a work surface when said forming head is positioned in proximity to the work surface (Figures 6b-6c; paragraphs 0116-120, the extrusion nozzle is moved in a substantially horizontal direction across a substantially vertical surface and extrudes a surfacing layer thereon the vertical surface); and 
a forming blade (trowels 607, 611, 615 and 617), said blade shaping the raw material deposited adjacent to the work surface as said forming head is moved along the work surface (paragraphs 0114, 118, trowel 615 smooths the overflow material).  Likewise, Khoshnevis discloses in an alternate embodiment (Figure 1a), trowels configured to impart a desired profile shape to the raw material (paragraph 0074).  It would have been obvious for one of ordinary skill in the art at the time of filing to have modified the primary embodiment of Khoshnevis with the teachings of the alternative embodiment and configured the trowels to impart a desired profile shape as this is combining prior art elements according to known methods to yield KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
The recitation “for the in-situ formation of a moulding” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Nonetheless, as shown in Figures 6-7 and described in paragraphs 0114-0117, the extrusion nozzle disclosed by Khoshnevis is utilized to form a layer in-situ on a substantially vertical surface.  Hence, it would be obvious to one of ordinary skill in the art, the apparatus is capable of in-situ formation of a moulding, as mouldings are substantially vertical.
Khoshnevis teaches all the elements of claim 1 as discussed above but does not teach the forming blade is secured to the body of the forming head (as illustrated in Figure 6a, the trowels are integrated with the body of the nozzle).  It would have been obvious for one of ordinary skill in the art at the time of filing to secure the forming blade to the body (e.g. as a separate component) to enable providing different contours to the material and/or for easier replacement.
Regarding claims 3 and 4, Khoshnevis further teaches said body includes one or more guide edges for contacting the work surface and to assist in maintaining said body a pre-determined distance from the work surface as said forming head is moved along the work surface (leading perimeter edge 609 in Figure 6a; paragraph 0115, leading perimeter edge extends laterally further than the trailing perimeter edge).  While the one or more guide edges are not disclosed to be vertical adjustable on the body, as shown in Figure 6, the distance of the leading perimeter edge form the body sets the thickness of the extruded layer (637 in Figures 6b-6c).  Hence, it would have been obvious for one of ordinary skill to provide adjustability of the leading perimeter edge to extrude layers of different thicknesses.
Regarding claim 5, Khoshnevis further teaches said forming blade includes a forming edge having contours that define the exterior profile imparted to the deposited raw material (protrusions 121, 123, 125, 127 in Figure 1a; paragraph 0074, serve to shape the extrudate; reference claim 1 above).
Regarding claim 6, Khoshnevis teaches all the elements of claim 5 as discussed above but does not disclose the forming blade is releasably securable to the body.  However, as discussed in claim 1 above, it would have been obvious for one of ordinary skill in the art at the time of filing to secure the forming blade to the body (e.g. as a separate component) to enable providing different contours to the material and/or for easier replacement.  Likewise, Khoshnevis also discloses the trowels being adjustable (paragraph 0078).
Regarding claim 9, Khoshnevis further teaches a robotic carrier for autonomous or semi-autonomous movement of said forming head (paragraphs 0002, 0021, and 0139).
Regarding claim 10, Khoshnevis further teaches said robotic carrier includes an electric drive system, a plurality of proximity sensors, and a microprocessor control (Figure 10).  The inclusion of a battery would be a matter of design choice for one of ordinary skill in the art for the same purpose of powering the robotic carrier.

a forming head  (extrusion nozzle 601) comprising a body having a raw material receiver (inlet tube 604 in Figure 6a; paragraph 0074-0075, construction material…may be delivered in a viscous state into the inlet), the body further having one or more outlets (outlet 605) to permit the movement of raw material from said raw material receiver through an outer surface of said body and into an area adjacent to a work surface when said forming head is positioned in proximity to the work surface (Figures 6b-6c; paragraphs 0116-120, the extrusion nozzle is moved in a substantially horizontal direction across a substantially vertical surface and extrudes a surfacing layer thereon the vertical surface); 
a forming blade (trowels 607, 611, 615 and 617; reference claim 1 for discussion of the blade being secured to the body), said blade shaping the raw material deposited adjacent to the work surface as said forming head is moved along the work surface (paragraphs 0114, 118, trowel 615 smooths the overflow material).  Likewise, Khoshnevis discloses in an alternate embodiment (Figure 1a), trowels configured to impart a desired profile shape to the raw material (paragraph 0074).  It would have been obvious for one of ordinary skill in the art at the time of filing to have modified the primary embodiment of Khoshnevis with the teachings of the alternative embodiment and configured the trowels to impart a desired profile shape as this is combining prior art elements according to known methods to yield predictable result.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
leading perimeter edge extends laterally further than the trailing perimeter edge); and 
a robotic carrier for autonomous or semi-autonomous movement of said forming head, the robotic carrier having a microprocessor control (Figure 10; paragraphs 0002, 0021, and 0139).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis, in view of Infinity Bond - Dual Orifice Nozzle (2017), herein Infinity Bond.
Regarding claim 2, Khoshnevis teaches all the elements of claim 1 as discussed above but does not teach the body includes two outlets position 90° to one another and on intersecting sides of the body.  Khoshnevis discloses in an alternate embodiment (assembly 701 in Figure 7a-b), wherein the apparatus comprises a plurality of outlets (719, 723) thereby allowing a robust and faster extrusion of the layers (paragraphs 0122-0126).  Likewise, as shown in Figure 7b, the two outlets appear to be positioned 90° from one another, which enables the apparatus to extrude a layer while turning a corner (paragraph 0127).  Since applicant has not provided any criticality regarding the recited parameter (i.e. angle), one skill in the art would have been obvious to optimize the angle between the two outlets through routine experimentation for optimum results as the angle is a result-effective variable modify the pattern or layer desired.  See MPEP 2144.05 II.   for one of ordinary skill in the art to have 
Infinity Bond teaches a forming head (nozzle as shown in page 01) comprising a body, the body having two outlets (page 01) for dispensing raw material.  Infinity Bond further discloses various angles of the forming head to control the pattern extruded from the forming head (page 02).  It would have been obvious for one of ordinary skill in the art to modify the construction of the forming head; particularly in the arrangement of the two outlets on intersecting sides of the forming head body as taught by Infinity Bond to control the pattern extruded as this is combining prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis, in view of Winter (US 3,861,936).
Regarding claim 7, Khoshnevis further teaches the raw material is a structural foam (paragraphs 0074, 0133) but does not disclose the foam is formed from mixing two component liquids, said two liquids independently delivered under pressure to the raw material receiver and fed into a mixing chamber within said body prior to being delivered to said one or more outlets.
Winter teaches an apparatus (Figures 1-2) for metering, mixing and dispensing foam (col. 5, lines 11-13) from a nozzle (28) onto substrate.  The foam is two components, each suppled from independent sources (barrels 14, 15), and are metered and mixed together (col. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis, in view of Winter, as applied to claim 7 above, and further in view of Khoshnevis (US 2007/0138678 A1, herein Khoshnevis '678).
Regarding claim 8, Khoshnevis, as modified by Winter, teaches all the elements of claim 7 as discussed above, but does not teach said body includes at least two outlets, said body having a selector valve to select the outlet to which foam will be directed.  However, Khoshnevis discloses in an alternate embodiment (assembly 7 in Figure 7), wherein the apparatus comprises a plurality of outlets thereby allowing a robust and faster extrusion of the layers (paragraphs 0122-0126).  However, the alternate embodiment does not disclose the outlets are provided within the same body of the forming head.
Khoshnevis ‘678 teaches an apparatus (Figures 3a-3b) comprising: a forming head (nozzle 301) comprising a body having a raw material receiver (upper tubular component as show in in Figures 3a-3b).  The body further comprises at least two outlets (outlets 315, 317) to permit the movement of raw material from the receiver onto an area adjacent to a work when in the tilted position…material may be directed into outlet 315, but blocked from outlet 317).  Khoshnevis ‘678 discloses such a configuration help compensate for when varying the extrusion of material during a curved traverse (col. 5, lines 16-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Khoshnevis/Winter with the teaching nozzle body configuration disclosed by Khoshnevis ‘678 for the benefit as disclosed above. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis as applied to claim 10 above, and further in view of Pearson (US 10,920,434  B1).
Regarding claim 11, Khoshnevis teaches all the elements of claim 10 as discussed above but does not teach said robotic carrier includes a wireless transmitter and receiver for remote and wireless control of the movement of said carrier.  However, as discussed in claim 9, Khoshnevis discloses autonomous or semi-autonomous movement of said forming head via robotics (paragraphs 0002, 0021, and 0139.  The use of a wireless control would be oblivious for one of ordinary skill in the art as a matter of design choice (e.g. greater freedom of movement).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis, in view Cole (US 4,178,411).
Regarding claim 12, Khoshnevis teaches all the elements of claim 1 as discussed above but does not teach one or more raw material reservoirs for retaining a supply of raw material within said body.  However, as discussed above Khoshnevis discloses an apparatus for in-situ formation of a foam layer.  The foam material is supplied to the body of the forming head via a receiver (tube 604 in Figure 6a).  It would have been obvious for one of ordinary skill in the art to retain raw material in the tube to increase mobility of the apparatus. 
Alternatively, Cole teaches an apparatus for extruding foam (Figure 1, claim 10), comprising a forming head (detachable die 13).  The forming head comprises a body serving as a raw material reservoir (col. 5, lines 1-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have supplied raw material to the apparatus in the manner disclosed by Cole, since Cole provides a suitable means for KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis, in view of Brown (US 5,344,051).
Regarding claim 13, Khoshnevis teaches all the elements of claim 1 as discussed above but does not teach the receiver is dimensioned to accept the receipt of an aerosol canister containing structural foam such that foam released from the canister is directed to one of said one or more outlets.  However, it is submitted the supply of foam in canisters or containers are well known and conventional in the art.  It would have been obvious and within the capabilities of one of ordinary skill in to supply foam or raw material via a canister as a matter of design choice.
Brown teaches an apparatus for dispensing a two-component foam (Figure 1).  The apparatus comprises a forming head with a body (nozzle 34 and assembly 30), and further is configured to receive canisters of foam in the body (canister 12, 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have supplied foam via a canister in the manner disclosed by Brown, since Brown provides a suitable means for achieving the desired goal. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claims 14 and 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis, in view of Winter, as applied to claims 7 and 15 above, and further in view of Pachl (US 6,174,932 B1).
Regarding claims 14 and 16, Khoshnevis, as modified by Winter, teaches all the elements of claims 7 and 15 as discussed above, but does not teach a light source that emits a pre-determined wavelength of light that assists in accelerating the curing of the foam.  However, the use of light and/or heat to accelerate curing or hardening of foam compositions is well known and conventional in the art.
Pachl teaches an apparatus (Figure 1) for applying a foam composition using a robotic carrier (10).  The composition is applied to surface (21 in Figure3) via the carrier and cured in-situ from a light source (lamp 13) having a specific wavelength (col. 4, line 55 – col. 4, line 14; claim 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a light source to accelerate curing in the manner disclosed by Pachl, since Pachl provides a suitable means for achieving the desired goal. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 17, Khoshnevis, as modified by Winter and Pachl, teaches all the elements of claim 16 as discussed above, but does not teach a temperature sensor for sensing ambient temperature, wherein a sensed temperature below a pre-determined value causes the microprocessor to activate the light source.  However, it is submitted the use of sensors for .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keating (US 9,566,742 B2) discloses a mobile foam application, comprising light source to accelerate the curing of the foam (637 in Figure 6C; col.6, lines 16-20).
Carlucci (US 2004/0226966 A1) discloses a dispensing apparatus configured to receive foam canisters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/12/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715